Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144897                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144897
                                                                    COA: 302485
                                                                    Branch CC: 01-107408-FH
  ISAAC ALVAREZ GOMEZ,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 14, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Chaidez v United States, cert gtd ___ US ___; ___ S Ct ___; ___ L Ed 2d ___;
  2012 WL 1468539 (2012), is pending before the United States Supreme Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2012                       _________________________________________
           h0618                                                               Clerk